DETAILED ACTION
	The instant application having Application No. 17/166,840 filed on 02/03/2021 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Broadest Reasonable Interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph: Use of “Means” (or “Step”) in Claim Drafting and Rebuttable Presumptions Raised.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, Invoked Despite Absence of “Means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a rewrite specification data acquisition unit that acquires ..,” “a rewrite specification data analysis unit that analyzes..,” “a decryption key storage unit that stores..,” “a key derivation value extraction unit that extracts..,” and “a key generation unit that generates..” in claims 1-6. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in at least figures 49-50 of the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a rewrite specification data acquisition unit..,” “a rewrite specification data analysis unit..,” “a decryption key storage unit..,” “a key derivation value extraction unit..,” and “a key generation unit..”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth  paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more. 
The following is an analysis under the 2019 Revised Patent Subject Matter Eligibility Guidance. Independent claim 1 is analyzed below:
Step 1-Is the claim directed to a process, machine, manufacture or composition of matter?
Step 1 Analysis-Yes, claim 7 is a method claim.
Step 2A Prong One-Does the claim recite Judicial Exception (i.e.: Abstract Idea, Law of Nature or Natural Phenomenon?)
Step 2A Prong One Analysis-Yes, claim 7 recites the abstract idea of a Method of organizing human activity and/or mathematical concept. The limitations “analyzing rewrite specification data...;” “extracting a key derivation value..,” “decrypting the key derivation value..,” and “generating a security accesses key.” are basically just steps pertaining to generating a key to update a program, a fundamental economic practice and a method of organizing human activity and/or mathematical concept. If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity and/or mathematical concept but for the recitation of generic computer components, then the claim falls within the “Method of Organizing Human Activity” and “Mathematical concept” groupings of abstract ideas.  Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two-Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application? 
Step 2A Prong Two Analysis-No, the claim does not recite any application of the abstract ideas. 
Step 2B-Does the claim recite additional elements that amount to significantly more than the Judicial Exception? 
Step 2B Analysis-No, as analyzed in the step 2A Prong Two Analysis above, the claim does not recite additional elements that amount to significantly more than the Judicial Exception. Therefore, claim 7 is non-statutory. 
	Independent claims 1 and 8-9 recite a system, program and data structure respectively, however they are also rejected for the same rationale as claim 7 above.
	Claims 2-6 depend on claim 1, therefore, they are also rejected for the same rationale as their independent claim 1 above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2015/0301822 A1-hereinafter Takahashi) and in view of Takahashi et al. (US 2013/0173112 A1-hereinafter Harata.)
Regarding claim 1, Takahashi discloses a vehicle master device that acquires update data from an outside, distributes the acquired update data to a rewrite target electronic control unit, and instructs the rewrite target electronic control unit to rewrite a program (at least [0035][0060]-[0063], portable communication apparatus such as a user’s mobile telephone (corresponds to ‘vehicle master device’) receives updates from center apparatus (outside), the updates is distributed to at least one ECU (rewrite target electronic control unit) to update file/program), comprising: 
a rewrite specification data acquisition unit that acquires rewrite specification data from an outside (at least figure 1, [0061], a component of the gateway ECU that receives update conditions for the update file); 
a rewrite specification data analysis unit that analyzes the rewrite specification data acquired by the rewrite specification data acquisition unit (at least [0063]-[0064], the update file/program is analyzed to determine a specify condition in which the file/program can be updated.) 
	Takahashi does not explicitly disclose a decryption key storage unit that cannot be read from an outside, and that stores a decryption key for generation of a security accesses key used to perform device authentication of the rewrite target electronic control unit; a key derivation value extraction unit that extracts a key derivation value corresponding to the rewrite target electronic control unit from an analysis result of the rewrite specification data; and a key generation unit that, using the decryption key corresponding to the rewrite target electronic control unit stored in the decryption key storage unit, decrypts the key derivation value extracted by the key derivation value extraction unit and generate a security accesses key.
	However, Harata discloses decryption key storage unit that cannot be read from an outside, and that stores a decryption key for generation of a security accesses key used to perform device authentication of a rewrite target electronic control unit (at least [0026][0031], component in external tool that stores St key which is used to generate/obtain common key C to authenticate at least an ECU); a key derivation value extraction unit that extracts a key derivation value corresponding to a rewrite target electronic control unit from an analysis result of a rewrite specification data (at least [0043], a component in the external tool that extracts the encrypted common key C from the encrypted message); and a key generation unit that, using the decryption key corresponding to the rewrite target electronic control unit stored in the decryption key storage unit, decrypts the key derivation value extracted by the key derivation value extraction unit and generate a security accesses key (at least [0043], the encrypted common key C is decrypted using the St to obtain the common key C.)
	It would have been obvious to one of ordinary skill int the art before the effective filing date of the claimed invention to include the teachings if Harata into the device of Takahashi to enhance the security level of the device.

Regarding claim 2, Takahashi and Harata disclose the vehicle master device of claim 1. Takahashi and Harata also disclose a key pattern extraction unit that extracts a key pattern from the analysis result of the rewrite specification data, wherein by using the decryption key specified by the key pattern extracted by the key pattern extraction unit, the key generation unit decrypts the key derivation value extracted by the key derivation value extraction unit (Takahashi-at least [0075]-[0076], identification information is obtained/extracted; Harata-[0042]-[0043][0058]-[0059], key is used to decrypt common key C.)

Regarding claim 3, Takahashi and Harata disclose the vehicle master device of claim 1.  Takahashi and Harata also disclose a decryption operation pattern extraction unit that extracts a decryption operation pattern from the analysis result of the rewrite specification data, wherein the key generation unit decrypts the key derivation value extracted by the key derivation value extraction unit according to a decryption operation method specified by the decryption operation pattern extracted by the decryption operation pattern extraction unit (Takahashi-[0075]-[0076], identification information is obtained/extracted; Harata-[0041][0043]-[0045], cryptographic communication using secret key and public key.)

Regarding claim 4, Takahashi and Harata disclose the vehicle master device of claim 1. Takahashi and Harata also disclose a security access execution unit that executes security access to the rewrite target electronic control unit by using the security access key generated by the key generation unit (Takahashi-at least [0075]-[0076], update program if identification information matched; Harata-[0044]-[0045], once the common key C is acquired, encrypt data with common key C and send encrypted data to GW-EUC.)

Regarding claim 5, Takahashi and Harata disclose the vehicle master device of claim 4.  Takahashi and Harata also obviously disclose a session transition request unit that requests transition to a rewrite session, wherein after transitioning to the rewrite session by the session transition request unit, the security access execution unit executes security access to the rewrite target electronic control unit (Takahashi-[0060][0075]-[0076], i.e.: a new file/program update is received; Harata-[0046], i.e.: new common key for new session is generated.)

Regarding claim 6, Takahashi and Harata disclose the vehicle master device of claim 4. Takahashi and Harata also disclose a key erasure unit that erases the security access key generated by the key generation unit after the security access to the rewrite target electronic control unit is executed by the security access execution unit and rewriting of a program in the rewrite target electronic control unit is completed (Takahashi-at least figure 4, step 170, update is performed; Harata-at least [0046], old common key is deleted.)

	Claims 7-8 are rejected for the same rationale as claim 1 above.

	Claim 9 is rejected for the same rationale as claim 1.  In addition, Takahashi and Harata also disclose a data structure of specification data for a program update, the data structure of specification data including device identification information for identifying a rewrite target electronic control unit and a key derivation value corresponding to device identification information (Takahashi-at least [0075]-[0076], identification information of ECU to be updated; Harata-[0033][0038], common key C.)

	Regarding claim 10, Takahashi and Harata disclose the vehicle master device of claim 1.  Takahashi and Harata also disclose the rewrite specification data acquisition unit, the rewrite specification data analysis unit, the key derivation value extraction unit, and the key generation unit are implemented by one or more computers (Takahashi-at least figure 1, [0061][0063]-[0064], computer includes components that acquires and analyzes specification data; Harata-[0026][0031][0043], computer includes a component that extracts encrypted common key C  and a component that generates keys.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438